Citation Nr: 1436531	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  06-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to service connection for impingement of a nerve, to include pain in the right arm, shoulder, elbow, and chest, also claimed as thoracic outlet syndrome and bone abnormality of the shoulder blade. 

2.  Entitlement to service connection for cervical spine disability. 

3.  Entitlement to an effective date earlier than April 25, 2012 for service connection for right ear hearing loss.  

4.  Entitlement to an initial compensable rating for dislocation of the right ulnar.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1983 and from January 1987 to January 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for impingement of a nerve, to include pain in the right arm, shoulder, elbow, and chest, also claimed as thoracic outlet syndrome and bone abnormality of the shoulder blade (hereafter right shoulder disorder) and a cervical spine disability. 
In January 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

The appeal also arose from a February 2013 rating decision in which the Appeals Management Center (AMC) granted service connection for right ear hearing loss, effective April 25, 2012 and that granted service connection an a noncompensable rating for dislocation of the right ulnar.  In March 2013, the Veteran filed an NOD with the effective date for service connection for right ear hearing loss and with the initial rating for dislocation of the right ulnar.  A SOC has not been issued for these claims.  

The Board remanded the claims in April 2010, March 2012, May 2013, and October 2013 for further action, to include additional development of the evidence.  After completing the requested development, the Agency of Original Jurisdiction (AOJ) continued to deny the claims (as reflected in supplemental SOCs (SSOCs)) in September 2011, February 2013, June 2013, and April 2014, and returned the matters on appeal to the Board for further consideration.
The Board's decision addressing the claims for service connection for right shoulder and cervical spine disabilities is set forth below.  The claims for an effective date earlier than April 25, 2012 for right ear hearing loss and for an initial compensable rating for dislocation of the right ulnar are addressed in the remand following the order; that matter is being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  The Veteran's right shoulder rotator cuff and biceps tendon tears and degenerative disease of the acromioclavicular joint first manifested and were diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service.

3.  The Veteran's degenerative disease of the cervical spine first manifested and was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for impingement of a nerve, to include pain in the right arm, shoulder, elbow, and chest, also claimed as thoracic outlet syndrome and bone abnormality of the shoulder blade are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).
  
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO, to include the AMC).   Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a May 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for right shoulder and cervical spine disabilities on a direct and secondary basis, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2006 decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, the reports of June 2006, July 2010, and April 2012 VA examinations, and an April 2014 VA opinion.  The Veteran reported that she was hospitalized at a Naval Hospital in Beaufort, South Carolina in April 1990 and May 1991 and records of this treatment have been recovered and associated with the claims file.  The Veteran also reported receiving emergency treatment at a Naval Regional Medical Center (NRMC) in Charleston, South Carolina in August 1980.  Despite multiple requests by the RO to record archives and directly to the NRMC, no additional records of this treatment were available.  The RO made a formal finding of unavailability and informed the Veteran in correspondence in February 2013.  Nevertheless, a close review of the recovered service treatment records reveals records of a Charleston NRMC orthopedic examination at the time and in a sequence consistent with the Veteran's report of the events.  Therefore, the Board finds that all relevant service records have been recovered.   

The Board finds that no additional RO action to further develop the record is warranted.   

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Veteran served during both periods of active duty as a Navy dental technician.  She contended in statements in March 2006 and May 2006 and in an April 2007 substantive appeal that she was diagnosed with thoracic outlet syndrome and that her right shoulder pain, nerve impingement, bone abnormality, and cervical spine pain and disc narrowing first manifested in active service and is secondary to service-connected dislocation of the right ulnar.   

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When certain chronic diseases manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among the listed chronic diseases. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The record shows that in addition to training and experience as a dental technician, the Veteran reported qualification and experience as a licensed practical nurse.  The Board will consider her level of medical training in assessing the competence, credibility, and probative value of her assertions.  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Considering the pertinent evidence in light of the governing legal authority, as explained below, the Board finds that each claim must be denied.  

Service treatment records for the Veteran's first period of active duty showed that she sought treatment in August 1980 at a base clinic for right elbow pain that she experienced for the previous three weeks after she struck the elbow on a countertop while working in a dental clinic.  A clinician noted that an X-ray at the base clinic showed a right ulna head dislocation and referred her to the Charleston Naval Regional Medical Center (NRMC) orthopedic clinic for further treatment.  In an April 2007 substantive appeal and in an October 2011 statement, the Veteran reported that she was in a motor vehicle accident on the way to the hospital and that her elbow was self-reduced in the collision.  In an NRMC orthopedic consultation on the same day, a clinician noted the Veteran's report of continued elbow pain radiating to fingers of the right hand.  There was point tenderness over the lateral and medical epicondyles but a normal range of motion and no joint effusion.  Another X-ray was normal.  The clinician diagnosed a contusion of the right elbow, prescribed anti-inflammatory medication, provided a splint, and authorized light duty.  The Veteran returned to the base clinic three days later with continued elbow pain and swelling.  Over the next four weeks, the Veteran returned to the hospital orthopedic clinic for follow up.  In early September 1980, a clinician noted no further problems and discharged the Veteran from hospital care.  The Veteran returned to duties as a dental technician.  There was no mention of shoulder or neck symptoms associated with the original injury or the motor vehicle accident.    

In June 1981, the Veteran again sought treatment for right elbow pain radiating to the right hand with no recent trauma.  A clinician diagnosed epicondylitis.  Two weeks later, the Veteran sought treatment for the same symptoms that included numbness when extending or flexing for long periods of time.  A clinician diagnosed a pinched ulnar nerve.  The elbow and hand symptoms persisted for the next ten months with only intermittent relief with steroid injections.  Clinicians noted diagnoses such as epicondylitis, "tennis elbow," and possible carpal entrapment.  In May 1982, the Veteran underwent surgery to release nerves of the Guyon's canal of the right hand.  Ulnar nerves were visualized and noted to be intact and a release procedure was also performed on the transverse tarsal ligament.  The final diagnosis was ulnar nerve entrapment affecting the right wrist.  The Veteran returned to full duty.  

In a February 1983 discharge physical examination, the Veteran reported the history of right wrist and elbow surgery and that her elbow continued to get "stuck" in one position for a few moments.  The Veteran denied any painful or "trick" shoulder, and the examining physician made no further comments and noted that the symptoms were not disqualifying for further duty.  Again, there was no mention of any shoulder or neck symptoms or dysfunction.  

In an August 1986 reenlistment physical examination, the Veteran reported and the examiner noted the history of wrist and elbow surgery.  The Veteran again denied any shoulder symptoms and was assigned full duty as a dental technician. 

In January 1987, the Veteran sought treatment for pain in the right side of the upper back radiating to the right arm.  A clinician noted the history of carpal tunnel syndrome.  On examination, the clinician observed tenderness of the scapular area of the right upper back.  There was a good range of motion and grip with no swelling, muscle atrophy, or loss of sensation.  The clinician diagnosed right upper back musculoskeletal pain and prescribed heat and anti-inflammatory medication.  There was no follow up for the next 18 months.  

In June 1988, the Veteran sought treatment for a self-described pinched nerve in the right shoulder.  A physician's assistant (PA) noted point tenderness along the medical scapular border and a poor range of motion of the neck.  The PA noted, "C spine films- unusual bone configuration @ C7 and T1."  The PA ordered additional X-rays to investigate a spinal abnormality, but there is no record of the results of any further imaging and no immediate follow-up.   

In separate physical examinations in October and December 1991, the Veteran reported the history of right elbow surgery as well as hospitalization in 1990 for unrelated disorders but denied an arthritis, bursitis, recurrent back pain, bone or joint abnormalities, or painful shoulder.  

VA outpatient treatment reports in 1999 are silent for any right shoulder or neck symptoms.  In a May 2000 VA primary care encounter, the Veteran reported that she sustained spinal fractures at C7 and L1 in a motor vehicle accident in 1985.  However, she reported no current symptoms, and a clinician noted a good range of motion and strength of the extremities.  

In June 2001, the Veteran reported chronic crepitations, weakness, and occasional swelling of her right shoulder girdle for the past year.  She made no mention of elbow pain or radiating pain from the lower arm or neck.  A clinician noted right shoulder crepitation on motion and stiffness and diagnosed right shoulder derangement, probably calcific tendinitis or a partial rotator cuff tear.   

In January 2002, a private physician noted the Veteran's report of a painful shoulder "on and off for years" and that another private physician told her that an abnormal bone formation might be the cause.  The physician noted, "Sounds like impingement syndrome.  She did not even do physical therapy.  We do not need X-rays...We will put it on the back burner."  There is no record of further investigation by the private physicians, but in August 2002, one of the physicians noted that the Veteran could participate in all physical activity at college.  

In August 2004, the Veteran underwent a VA general medical examination.  The examiner noted a full range of painless motion of all joints without swelling, tenderness, effusion, spasm, laxity, or atrophy.  There were no noted neurologic abnormalities.

Records of outpatient care by the private physician through most of 2005 are silent for any shoulder or neck symptoms.  However, in December 2005, the private physician noted the Veteran's report of right shoulder, neck, and hand pain that interfered with sleep.  The physician noted the previous treatment for carpal tunnel on the right hand and that the current symptoms were consistent with cervical radiculopathy.  He ordered X-rays and a nerve conduction study.  

In February 2006, a private neurologist noted the Veteran's report of pain in the right shoulder for the past year or two and recent X-rays that showed right shoulder impingement syndrome.  The Veteran reported numbness of the fingers but no radiating pain from the neck.  Nerve conduction studies showed delays at the medial and ulnar nerve distributions but not at the wrist.  Electromyogram studies showed no denervation of muscle groups of the upper arm.  The neurologist diagnosed right shoulder impingement syndrome for which surgery was planned the next month and minimal carpal tunnel syndrome with impingement of the ulnar nerve at the wrist.  The neurologist also noted, "I also suspect that there is probably a combination of a thoracic outlet syndrome that may bring out these symptoms in the form of a 'double crush injury.'"  He predicted that the shoulder surgery would abate some of these symptoms.  The neurologist did not confirm the possible cervical radiculopathy.  

In March 2006, the Veteran underwent arthroscopic surgery by a private surgeon to repair a large rotator cuff and biceps tendon tears.  Numerous imaging studies were obtained of the right shoulder and arm and showed the rotator cuff tear and shoulder degenerative changes.  The surgeon did not mention thoracic outlet syndrome or note any nerve or vascular restrictions at the outlet.  The Veteran underwent a period of physical therapy for the right shoulder before and after surgery.  

In a May 2006 statement, the Veteran asserted that her carpal tunnel syndrome had been misdiagnosed for years dating back to 1980 when she was in a motor vehicle accident on the way to the NRMC to reduce the elbow dislocation.  She noted that she should have been properly diagnosed with thoracic outlet syndrome in 1980 had she undergone proper triage at that time. She also noted that current X-rays showed narrowing of the spinal discs at C7 and T1 but did not comment on the origin of the abnormalities.  She provided a timeline that suggested that her rotator cuff and thoracic outlet syndrome all arose from the injury sustained in the elbow dislocation.  She provided internet articles on shoulder impingement and thoracic outlet syndrome, the latter defined in the articles as a compression of nerves or blood vessels at the top of the rib cage between the neck and chest.  One article noted that risk factors include trauma to the shoulder or neck, postural distortions, congenital anomalies, and certain occupations that involve working in a static position for a long time or heavy lifting.  

In June 2006, a VA examiner noted a review of the claims file including the records of private care.  The VA examiner noted that the private physicians attributed the shoulder discomfort to an acute rotator cuff tear.  The examiner found that the right shoulder disorder was not a result of the right elbow injury in service because the shoulder symptoms first manifested after discharge from active duty.  The examiner did not comment on the private neurologist's opinions of a double crush injury or thoracic outlet syndrome and did not address the right shoulder complaints noted in service in 1987 and 1988.  The examiner also did not comment on the "unusual bone configuration at C7 and T1" noted in 1988.  

In an April 2007 substantive appeal, the Veteran noted that her ulnar injury and subsequent carpal tunnel syndrome was a complex matter and provided a "road map" of citations to many service and post service medical records as evidence of a timeline of injury and improper or incomplete treatment that failed to identify the root cause: namely the original elbow dislocation responsible for right shoulder impingement and neurologic abnormalities and dysfunction of her right arm and pain and loss of motion of the neck.  

In October 2007, a private physician noted the suggestion of the private neurologist of a thoracic outlet syndrome or brachial plexus lesion and that additional electrodiagnostic studies were warranted.  The physician noted that the studies confirmed right ulnar neuropathy and carpal tunnel but ruled out upper and lower trunk involvement and cervical radiculopathy.  He found that the current shoulder pain was most likely from adhesions and scars from previous surgery.   

In April 2010, the Board remanded the claims in part to obtain additional private records identified by the Veteran and an adequate VA examination and opinion.  

In July 2010, a VA physician noted a review of the claims file and summarized the history of right elbow, right shoulder, and cervical symptoms and treatment and cited many service, VA, and private treatment reports.  The physician incorrectly noted that the first record of shoulder pain was in 2005 and did not comment on the notations in service in 1987 and 1988 and the comments of private physicians in 2001, 2002, and 2007.  The physician noted the nature of the 2006 arthroscopic surgery and that the Veteran continued to experience right shoulder pain radiating to the neck, deltoid region, and anterior chest.  On examination, the physician noted tenderness of the right scapula and limitation of range of motion of the right arm.  The physician also noted the history of right elbow dislocation and treatment and current limitation of motion of the elbow and wrist and parathesias of the right hand.  The physician also noted the Veteran's reports of radiating pain to the neck and observed some limited range of motion that affected the Veteran's gaze in the vertical plane.  He noted that the 2005 nerve conduction studies ruled out cervical radiculopathy as the origin of right shoulder pain and that the cervical spine was not responsible for right arm parathesias.  

The physician diagnosed degenerative right acromioclavicular joint disease, a torn right biceps tendon, and flayed right rotator cuff as well as right ulnar nerve entrapment and carpal tunnel syndrome and mild degenerative disc disease of the cervical spine.  He found that cervical spine disease was developmental and not related to service or to the right elbow and hand or right shoulder impingement.  He further found that the elbow dislocation in service did not cause the right shoulder impingement because the shoulder symptoms did not manifest during any of the treatment or examinations in or after service until 2005.    

In March 2012, the Board again remanded the claims for the AOJ to request additional service records of 1980 care at NRMC Charleston and additional VA and private medical records and to obtain another VA examination.  As noted above, the NRMC Charleston records of care in 1980 were already in the file.  

In April 2012, a VA physician's assistant (PA) noted a review of the claims file and examined the Veteran's neck, right shoulder, elbow, and hand.  The physician noted the January 1987 and June 1988 reports of right upper back pain and the self-report of a pinched nerve as well as the 2000 report of a motor vehicle accident in 2005 and the report of cervical spine fractures.  The PA noted the 2001 records of right shoulder pain, crepitus and swelling.   The PA also noted a review of the electrodiagnostic studies in 1982, 2005, 2007 and 2011.  On examination, the PA noted neurologic deficits in the right upper arm, elbow, and hand but found that the studies did not confirm cervical radiculopathy but rather ulnar entrapment of the right elbow and wrist and carpal tunnel syndrome.  The PA diagnosed right shoulder rotator cuff tear, acromioclavicular arthritis, superior labral anteroposterior tear, and cervical degenerative joint disease.  Although he acknowledged the Veteran's current reports of first experiencing right shoulder pain and cervical fractures in service, the PA found that none of the shoulder or cervical spine disorders was caused by injuries or other aspects of in service because they were not reported, observed, or medically diagnosed in service.  

In February 2013, the AOJ granted service connection for dislocation of the right ulnar and for ulnar entrapment of the right wrist and costochondritis.  
 
In May and October 2013, the Board again remanded the claims to obtain additional treatment records identified by the Veteran and to obtain an addendum medical opinion to specifically address the 1987 and 1988 service treatment record entries, the December 1991 physical examination report, the 2006 records of right shoulder surgery, and the October 2007 private physician's evaluation of electrodiagnostic studies.  

In March 2014, a VA physician noted a review of the claims file and provided opinions in response to the Board's instructions.  Regarding the service record entries in January 1987 and June 1988, the physician noted that the clinical assessments refer to soft tissue problems of the upper back and not a bone abnormality and that the December 1991 physical examination showed no mention of upper back problems.  The physician noted that the first medical finding of right shoulder impingement was in 2001, leading to surgery in 2006.  As there were no symptoms or medical assessment of right shoulder impingement in service, the physician found that it was not related to military service.  Regarding the cervical spine, the physician noted the May 2000 VA notation of the Veteran's report of a motor vehicle accident in 1985 and fractures of two cervical vertebrae but that the December 1991 physical examination was silent for any cervical symptoms or history of an accident and spinal fracture.  The physician noted that the first medical finding related to the cervical spine was in December 2005 with a diagnosis of degenerative disease and no mention of fractures.  Therefore, he found that the degenerative disc disease of the cervical spine was not related to military service and likely part of the aging process.  Finally, he noted that the October 2007 electrodiagnostic studies confirmed carpal tunnel syndrome that was not present in the studies in 1982 in service.  

As a preliminary matter, the Board considered the Veteran's training and qualification as a licensed practical nurse (LPN), presumably in the state of her residence in New York.  The Veteran is competent to report on her observed symptoms and capable of understanding medical terms as noted in the submitted internet articles and in explanations provided by her physicians.  However, the Board finds that she is not competent to assess imaging and electrodiagnostic tests, apply written medical treatises or articles to her observed symptoms, or make self-diagnoses of orthopedic or neurologic disorders.  An LPN in her state works under the supervision of a physician or registered nurse and has no independent role.  An LPN is required to be a high school graduate and a graduate of a nine-month state approved program and can observe, measure, and record indications of patient status, administer medications as directed, and provide bedside care.  An LPN may not conduct triaging of patients.  See New York Office of the Professions, Consumer Information, http://www.op.nysed.gov/prof/nurse/nursebroch.htm (last           visited Aug. 11, 2014).  Therefore, the Veteran is not competent to determine that a right elbow dislocation with subsequent pain, swelling, and neurologic deficits caused thoracic outlet syndrome or residuals such as right shoulder impingement and cervical radiculopathy.  She is not competent to determine that shoulder discomfort reported in 1987 and 1988 was caused by a pinched nerve and there are no competent observations or opinions otherwise. 

The Veteran has been diagnosed with degenerative right acromioclavicular joint disease, a torn right biceps tendon, and flayed right rotator cuff as well as degenerative disc disease of the cervical spine.  Therefore, the first element of service connection has been met.  There is lay and medical evidence of a traumatic injury to the right ulnar in service but no evidence of trauma to the neck or right shoulder in service.  The Veteran's report of a two-level spinal fracture in a 1985 motor vehicle accident is not credible as X-rays obtained after that time did not show evidence of fractures but only disc narrowing and degenerative changes.  Moreover, the Veteran did not report the history of a spinal fracture in enlistment and discharge physical examinations in 1986 and 1991.  Therefore, the second element of service connection of a disease or injury in service is limited to the January 1987 and June 1988 clinical notes and the Veteran's credible lay evidence of right shoulder symptoms but not cervical spine symptoms.     

The Veteran's reports of her observed symptoms are competent and credible as they can be observed by an LPN or dental technician and were accepted by her military, VA, and private physicians without challenge as imaginary or manipulative.  The Board reviewed the internet materials and her marginal notes that described and supported her contention that the right elbow dislocation was the cause for the right shoulder impingement and cervical spine disease but was misdiagnosed and mistreated since the injury in 1980.  However, the Veteran is not competent to diagnose the orthopedic or neurologic diseases.  Moreover, her private physicians never noted their awareness of these theories nor provided clinical observations or diagnoses consistent with the theories.  VA examiners all noted reviews of the claims file but also never found that the right elbow injury caused or led to right shoulder impingement and cervical spine disease.  

Although the Board remanded the claims on several occasions because VA examinations did not adequately address all credible evidence, the Board finds that the aggregate of all VA examinations as well as the service, VA, and private clinical records are adequate to decide the claims.  All but one were detailed examinations of the Veteran with assessments of imaging studies and surgical procedures.  The April 2014 opinion did not include a physical examination but was an adequate review of the entire file including prior examinations, imaging, and test results with opinions and rationale that addressed the inquiries posed by the Board.     

The Board finds that service connection for impingement of a nerve, to include pain in the right arm, shoulder, also claimed as thoracic outlet syndrome and bone abnormality of the shoulder blade is not warranted because there is no credible evidence of a neurologic or vascular disorder of the upper arm, thoracic outlet, and shoulder and because right rotator cuff and biceps tendon tears and acromioclavicular degenerative disease first manifested greater than one year after active duty and were not caused or aggravated by the right elbow injury or any other aspect of active service.  Service connection for disorders of the right elbow and chest has been granted and are no longer on appeal.  

The Veteran called attention to internet articles for the principle that an injury to the elbow or "tennis elbow" requires investigation of adjacent nerves, muscles, and ligaments.  One private physician also noted the possibility of a double crush injury or involvement of the thoracic outlet.  However, the Veteran is not competent to establish a clinical association between the shoulder and elbow disorders, and after further investigation, her private surgeon and other physicians following up on her shoulder surgery failed to diagnose any neurologic or vascular abnormalities of the thoracic outlet.  The Board places probative weight on multiple electrodiagnostic tests during and after service and particularly on her private physician's October 2007 review of his testing that ruled out any neurologic deficits above the elbow. 
The Veteran did not report any shoulder symptoms at the time of her injury, during multiple follow-up treatment and testing, or in physical examinations in 1983 and 1986 when she had the opportunity to do so.  This weighs against her contention that that overuse of the right arm as a dental technician was a cause for right shoulder joint deficits.  Moreover, the Veteran never raised this theory with any of her attending physicians.  

The Board considered whether the January 1987 report of right shoulder discomfort or her June 1988 self -report of a pinched shoulder nerve represent the first manifestation of an orthopedic disorder.  However, the Board must place greatest probative weight on the competent, credible opinion of the VA physician in April 2014 who reviewed the records and directly addressed the issue, finding that the reports represented soft tissue injuries and did not persist as she did not report the discomfort on two physical examinations in 1991 and she was able to continue duties as a dental technician through 1992.  The VA physician found that the first credible evidence of a right shoulder orthopedic disorder was in 2001 that led to surgery in 2006 and diagnoses of degenerative disease and torn rotator cuff and biceps tendons.   

The Board further concludes that service connection for a cervical spine disorder is not warranted because the credible evidence is that mild degenerative disease of the cervical spine first manifested greater than one year after active service and is not caused or aggravated by a right elbow injury or any other aspect of service.  

Service records are entirely silent for any symptoms of the neck or cervical spine.  As noted above, the Veteran's report of cervical fractures between period of service in 1985 are not credible and theories of an elbow injury causing cervical spine disease are not competent and are not supported by credible medical evidence.  Multiple electrodiagnostic studies have ruled out cervical radiculopathy and the Veteran denied any spinal abnormalities in all service physical examinations when she had an opportunity to report these symptoms.  The first mention of neck discomfort and limitation of motion was in December 2005.  Although the examining physician on that occasion speculated that the neck discomfort was consistent with cervical radiculopathy, this was clearly ruled out on subsequent electrodiagnostic tests and was not noted during the treatment and surgery for the right shoulder disease.   The Board places greatest probative weight on the opinions of the VA physicians in July 2010 and April 2014 who reviewed the entire file and found that the cervical spine disease was either developmental or part of the aging process in her case and not associated with injuries or other aspects of military service.  Although these physicians cited the absence of service treatment record evidence of symptoms, the absence of evidence is not the sole reason for the opinions because the Veteran was examined and treated on many occasions, especially after her elbow injury when she had an opportunity to report all injuries and symptoms and failed to do so.   

In sum, the weight of the credible evidence demonstrates that the veteran's current symptoms of his hands and feet were first manifested many years after service and are not related to his active service or any incident therein. As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for impingement of a nerve, to include pain in the right arm, shoulder, elbow, and chest, also claimed as thoracic outlet syndrome and bone abnormality of the shoulder blade is denied. 

Service connection for a cervical spine disability is denied. 


REMAND

In February 2013, the Appeals Management Center granted service connection and a noncompensable rating for right ear hearing loss, effective April 25, 2012 and service connection and a noncompensable rating for dislocation of the right ulnar.  The Veteran expressed timely disagreement with the effective date for the right ear hearing loss and with the initial rating for the right ulnar in March 2013. 

The AOJ has not yet issued a statement of the case (SOC) regarding these issues. When a claimant files a timely NOD and there is no statement of the case (SOC), the Board must remand the issue to the RO for the issuance of a SOC. The failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of an effective date earlier than April 25, 2012 for service connection for right ear hearing loss and for an initial compensable rating for dislocation of the right ulnar.  

2.  If either decision remains adverse to the Veteran inform the Veteran that she must file a timely and adequate substantive appeal if she wishes to appeal either claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2013).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the letter. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


